Exhibit 10.1

GENERAL RELEASE AND SEVERANCE AGREEMENT

This General Release and Severance Agreement (the “Agreement”), dated as of
May 16, 2019, is made and entered into by and between Robert Clarke, Ph.D.
(“Executive”) and Pulmatrix, Inc. (the “Company”).For good and valuable
consideration, receipt of which is hereby acknowledged, in order to effect a
mutually satisfactory and amicable separation of employment from the Company and
to resolve and settle finally, fully and completely all matters and disputes
that now or may exist between them, as set forth below, Executive and the
Company agree as follows:

1.    Separation from Employment. Effective May 16, 2019 (the “Separation
Date”), Executive’s employment with the Company shall cease and he shall
relinquish all positions, offices, directorships, and authority with the Company
and any affiliates. On or before the Separation Date, Executive shall also
execute and deliver a resignation letter confirming his resignation from the
Company’s Board of Directors effective as of the Separation Date. Executive
acknowledges and agrees, except for the payments described hereunder and
outstanding expenses which shall be paid in accordance with Company policy,
Executive has no rights to any other wages and other compensation or
remuneration of any kind due or owed from the Company, including, but not
limited, to all wages, reimbursements, bonuses, advances, vacation pay,
severance pay, vested or unvested equity or stock options, awards, and any other
incentive-based compensation or benefits to which Executive was or may become
entitled or eligible.

2.    Employment Agreement. The employment agreement between the parties (the
“Employment Agreement”) has terminated forever and no party shall have any
further obligation or liability thereunder, except that Executive acknowledges
and agrees that Section 5 Prohibited Competition and Solicitation and Section 6
Property and Records of the Employment Agreement, and all provisions thereunder,
shall remain in full force and effect in accordance with their terms.

3.    Continuing Obligations. Executive shall remain bound by, and agrees to
comply with, any obligations that survive an employment termination as set forth
in any other agreement or employee policy to which he became subject during and
in connection with his employment with the Company, including without limitation
his continuing obligations as set forth in the Confidentiality, Assignment of
Inventions and Non-Competition Agreement he executed.

4.    Consideration. In consideration of this Agreement and the release herein,
and his compliance with his obligations hereunder, the Company will provide
Executive with the following: (i) a target Annual Performance Bonus (as defined
in the Employment Agreement) for the year 2018 in the amount of $ 176,516, less
applicable taxes and other withholdings, payable on the Company’s first regular
pay date following the Effective Date (as defined below); (ii) severance pay in
an amount equal to Executive’s base salary of $441,291, less applicable taxes
and other withholdings, for twelve (12) months (the “Severance Period”) payable
in equal installments in accordance with the normal payroll policies of the
Company, with the first installment being paid on the Company’s first regular
pay date following the Effective Date (as defined below); (iii) a separation
bonus in the amount of $32,885, less applicable taxes and other withholdings,
which is equal to fifty percent (50%) of the target Annual Performance Bonus (as
defined in the Employment Agreement) to which Executive may have been entitled
for 2019,

 

1 of 7



--------------------------------------------------------------------------------

prorated to reflect the portion of the year in which Executive was employed
prior to the Separation Date, paid on the Company’s first regular pay date
following the Effective Date (as defined below); (iv) during the Severance
Period or until Executive begins employment with another employer, upon
completion of appropriate forms and subject to applicable terms and conditions
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as Amended,
medical insurance coverage at no cost to Executive to the same extent that such
insurance continues to be provided to similarly situated executives at the time
of Executive’s termination; and (v) full vesting in any and all outstanding
equity awards that would have vested during the twenty-four (24) month period
following the Separation Date, with the exception of the Second Option (as
defined in the Employment Agreement).

5.    Transition Services. Executive agrees to cooperate with the Company and
perform such services as the Company may reasonably request relating to the
transition of his responsibilities and the Company’s matters, files and
materials. Executive further agrees to assist with the execution of all
documents and all other instruments which the Company shall deem necessary to
accomplish any such transition as well as cooperating with the Company in the
future in relation to any queries or requests from any regulators, taxation or
governmental authorities relating to the activities of the Company and its
affiliates in the period prior to the Separation Date.

6.    Consulting Services. In further exchange for the consideration Executive
shall receive hereunder, for a period of ninety (90) days following the
Separation Date, Executive shall make himself available to provide to the
Company consulting services concerning such matters and responsibilities as are
reasonably requested by the Company. Executive’s relationship with the Company
in connection with the consulting services contemplated herein shall be that of
independent contractor, and Executive shall not be an employee of the Company
for any purpose whatsoever, on and as of the Separation Date, such that
Executive will not be entitled to the benefit of any employee plans, programs or
benefits, as a result of or in connection with such consulting services.

7.    Release of Claims. For and in consideration of the right to receive the
consideration described in Section 4 of this Agreement, Executive fully and
irrevocably releases and discharges the Company, including all of its
affiliates, parent companies, subsidiary companies, employees, owners,
directors, officers, principals, agents, insurers, and attorneys (collectively,
the “Releasees”) from any and all actions, causes of action, suits, debts, sums
of money, attorneys’ fees, costs, accounts, covenants, controversies,
agreements, promises, damages, claims, grievances, arbitrations, and demands
whatsoever, known or unknown, at law or in equity, by contract (express or
implied), in tort, or pursuant to statute, or otherwise (collectively, “Claims”)
arising or existing on, or at any time prior to, the date this Agreement is
signed by Executive. Such released Claims include, without limitation, Claims
relating to or arising out of: (i) Executive’s hiring, compensation, benefits
and employment with the Company, (ii) Executive’s separation from employment
with the Company, and (iii) all Claims known or unknown or which could or have
been asserted by Executive against the Company, at law or in equity, or sounding
in contract (express or implied) or tort, including claims arising under any
federal, state, or local laws of any jurisdiction that prohibit age, sex, race,
national origin, color, disability, religion, veteran, military status,
pregnancy, sexual orientation, or any other form of discrimination, harassment,
or retaliation, including, without limitation, age discrimination

 

2 of 7



--------------------------------------------------------------------------------

claims under the Age Discrimination in Employment Act; the Americans with
Disabilities Act; claims under Title VII of the Civil Rights Act of 1964; the
Rehabilitation Act; the Equal Pay Act; the Family and Medical Leave Act, 42
U.S.C. §1981; the Civil Rights Act of 1991; the Civil Rights Act of 1866 and/or
1871; the Sarbanes Oxley Act; the Executive Polygraph Protection Act; the
Uniform Services and Employment and Re-Employment Rights Act; the Worker
Adjustment Retraining Notification Act; the National Labor Relations Act and the
Labor Management Relations Act; the Massachusetts Fair Employment Practices Act,
the Massachusetts Equal Rights Act, the Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, the Massachusetts Earned Sick Leave law, the
Massachusetts Parental Leave law, the Massachusetts Civil Rights Act and any
other similar or equivalent state laws; and any other federal, state, local,
municipal or common law whistleblower protection claim, discrimination or
anti-retaliation statute or ordinance; claims arising under the Executive
Retirement Income Security Act; claims arising under the Fair Labor Standards
Act; or any other statutory, contractual or common law claims. Executive does
not release Executive’s right to enforce the terms of this Agreement.

8.    No Legal Actions. Executive represents that he has not filed or caused to
be filed any lawsuit, complaint, or charge against any Releasees in any court,
any municipal, state, or federal agency, or any other tribunal. To the fullest
extent permitted by law, Executive agrees that he will not sue or file a
complaint in any court, or file or pursue a demand for arbitration, pursuing any
Claims released under this Agreement, or assist or otherwise participate in any
such proceeding. Executive represents and warrants further that he has not
assigned or conveyed to any other person or entity any of his rights vis-à-vis
the Releasees, including any of the Claims released in this Agreement. He
further expressly waives any claim to any monetary or other damages or any other
form of recovery in connection with any proceeding made by him in violation of
this Agreement.

9.    No Interference. Nothing in this Agreement is intended to interfere with
Executive’s right to report possible violations of federal, state or local law
or regulation to any governmental or law enforcement agency or entity
(including, without limitation, the Securities and Exchange Commission), or to
make other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Executive further acknowledges that nothing
in this Agreement is intended to interfere with Executive’s right to file a
claim or charge with, or testify, assist, or participate in an investigation,
hearing, or proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Agreement, Executive hereby waives the
right to recover any damages or benefits in any proceeding Executive may bring
before the EEOC, any state human rights commission, or any other government
agency or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency on Executive’s behalf with respect to
any claim released in this Agreement; provided, however, for purposes of
clarity, Executive does not waive any right to any whistleblower award pursuant
to Section 21F of the Securities Exchange Act of 1934 or any other similar
provision.

10.    Review and Consultation. Executive acknowledges that: (a) this Agreement
is written in terms and sets forth conditions in a manner which he understands;
(b) he has carefully read and understands all of the terms and conditions of
this Agreement; (c) he agrees with the

 

3 of 7



--------------------------------------------------------------------------------

terms and conditions of this Agreement; and (d) he enters into this Agreement
knowingly and voluntarily. Executive acknowledges that he does not waive rights
or claims that may arise after the date this Agreement is executed, that he has
been given twenty-one (21) days from receipt of this Agreement in which to
consider whether he wanted to sign it, that any modifications, material or
otherwise made to this Agreement do not restart or affect in any manner the
original twenty-one (21) day consideration period, and that the Company advises
Executive to consult with an attorney before he signs this Agreement. The
Company agrees, and Executive represents that he understands, that he may revoke
his acceptance of this Agreement at any time for seven (7) days following his
execution of the Agreement and must provide notice of such revocation by giving
written notice to the Company. If not revoked by written notice received on or
before the eighth (8th) day following the date of his execution of the
Agreement, this Agreement shall be deemed to have become enforceable on such
eighth (8th) day (the “Effective Date”).

11.    Return of Property. Executive represents that within ten (10) days from
the date upon which this Agreement becomes effective, he shall have returned to
the Company all Company property and materials, including but not limited to,
Company files, correspondence, e-mail, memoranda, models, notes, drawings,
records, plans, forecasts, reports, studies, analyses, proposals, agreements,
financial information, information regarding current or prospective investors,
research and development information, sales and marketing information,
intangible information stored on hard drives or thumb drives, software passwords
or codes, security passwords or codes, software code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, laptops, iPads, mobile telephones), credit cards,
entry cards, identification badges and keys, and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part).

12.    Non-Disparagement. The parties agree that goodwill and reputation of each
are assets of great value to each, which have been obtained and maintained
through great costs, time and effort. Therefore, the parties agree that neither
shall make, publish or otherwise transmit any disparaging or knowingly false
statements, whether written or oral, regarding the other (and with respect to
the Company, its officers, directors, executives, employees, contractors,
consultants, products, programs, studies, business or business practices). The
Company agrees to respond to any requests for reference by complying with the
Company’s policy of providing a neutral reference, including Executive’s title
and dates of employment.

13.    No Further Services. Executive agrees that he will not seek, apply for,
accept, or otherwise pursue employment, engagement, or arrangement to provide
further services with or for the Company, as an employee, independent contractor
or otherwise, except as provided herein.

14.    Confidentiality of Agreement. Executive agrees that he will keep both the
fact of this Agreement and the terms of this Agreement confidential, and will
not disclose the fact of this Agreement or the terms of this Agreement to anyone
other than Executive’s spouse/registered domestic partner, attorney or
accountant/tax advisor, unless otherwise required to under applicable law or
regulation after providing reasonable notice in writing to the Company and a
reasonable opportunity to challenge any such disclosure.

 

4 of 7



--------------------------------------------------------------------------------

15.    Mediation/Dispute Resolution/Governing Law.

(a)    In the event of a dispute regarding any of the terms and conditions of
this Agreement, either party may request that the other party engage in a
mediation to resolve such dispute. If such request is made, the other party
shall respond in writing by no later than seven (7) business days thereafter,
stating whether such other party is willing to participate in such mediation,
and such mediation shall occur within thirty (30) days following such
notification. If the parties are unable to agree to a mediator, then the matter
shall be submitted to the mediation program conducted by the American
Arbitration Association in Boston, Massachusetts, and a mediator shall be
selected pursuant to the rules applicable to such program.

(b)    In the event that the other party declines to participate in a mediation,
either party may require that the dispute be submitted to binding arbitration,
and in such event the dispute shall be settled by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, except that both parties agree that the matter shall be
submitted to and resolved by a single arbitrator. Such arbitration shall occur
in Boston, Massachusetts. Each party hereby agrees to a speedy hearing upon the
matter in dispute and the judgment upon the award rendered by the arbitrator may
be entered in a court as set forth in Section (c) below. Notwithstanding
anything to the contrary in the rules cited above, and unless prohibited by
applicable law: (i) the costs and expenses of the arbitration, including the
arbitrator’s fees and expenses, shall be evenly split between the parties;
(ii) each party shall pay for and bear the cost of his or its own experts,
evidence, and counsel; and (iii) no award of punitive damages may be rendered by
the arbitrator in such proceedings. Notwithstanding the foregoing, nothing shall
be deemed to limit the Company’s right to seek immediate judicial relief
(including injunctive relief) in the event of a claimed breach by the Executive
of this Agreement or the Confidentiality, Assignment of Inventions and
Non-Competition Agreement, or other agreement related to non-competition,
non-solicitation, non-disclosure and/or intellectual property, without the need
to submit to arbitration or post any bond or other financial guarantee in such
court action.

(c)    This Agreement shall be governed by and construed in accordance with the
substantive laws of the Commonwealth of Massachusetts, without giving effect to
any choice or conflict of law provision or rule, and any legal action permitted
by this Agreement to enforce an award under Section or for a claimed breach by
the Executive of the obligations contained in the by the Confidentiality,
Assignment of Inventions and Non-Competition Agreement shall be governed by the
laws of the Commonwealth of Massachusetts and shall be commenced and maintained
solely in any state or federal court located in the Commonwealth of
Massachusetts, and both parties hereby submit to the jurisdiction and venue of
any such court.

16.    Voluntary. This Agreement is executed voluntarily and without any duress
or undue influence on the part or behalf of the parties hereto. The parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

17.    Acknowledgment. Executive acknowledges and agrees that the severance
payments and other consideration provided herein are consideration to which
Executive is not otherwise entitled except pursuant to the terms of this
Agreement, and are being provided in exchange for Executive’s compliance with
his obligations set forth hereunder.

 

5 of 7



--------------------------------------------------------------------------------

18.    No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law or legal right.

19.    No Third-Party Beneficiaries. Except as expressly provided to the
contrary in this Agreement, no third party is intended to be, and no third party
shall be deemed to be, a beneficiary of any provision of this Agreement.
Executive agrees that all Releasees shall be express third-party beneficiaries
of this Agreement (and the release of Claims contained herein), and shall be
permitted to enforce the terms of this Agreement as if they were parties hereto.

20.    Sole Agreement and Severability. Except as set forth herein, this
Agreement is the sole, entire and complete agreement of the parties relating in
any way to the subject matter hereof. No statements, promises or representations
have been made by any party to any other party, or relied upon, and no
consideration has been offered, promised, expected or held out other than as
expressly set forth herein, provided only that the release of claims in any
prior agreement or release shall remain in full force and effect. The covenants
contained in this Agreement are intended by the parties hereto as separate and
divisible provisions, and in the event that any or all of the covenants
expressed herein shall be determined by a court of competent jurisdiction to be
invalid or unenforceable, the remaining parts, terms or provisions of this
Agreement shall not be affected and such provisions shall remain in full force
and effect.

SIGNATURE PAGE FOLLOWS

 

6 of 7



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST THE COMPANY

 

PULMATRIX, INC.     ROBERT CLARKE, Ph.D. By:    /s/ William Duke, Jr.     /s/
Robert Clarke, Ph.D. Title: Chief Financial Officer     Date: May 16, 2019 Date:
May 16, 2019    

 

7 of 7